Per Curiam:
The order appealed from should be modified by striking therefrom the provision to the effect that the motion for revocation of the liquor tax certificate on the ground that the holder thereof has suffered and permitted the premises to be and remain disorderly as alleged in the petition be denied; and by inserting in lieu thereof a provision to the effect that the application of the petitioner is granted, as well upon the ground that the holder of the liquor tax certificate has suffered and permitted the premises to become and remain disorderly as alleged in the petition, as upon the ground that he permitted illegal sales of liquor therein. As so modified the order should be affirmed, with ten dollars costs and disbursements to the appellant. Present — Ingraham, Laughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements to appellant. Settle order on notice.